               Case 2:18-cr-00092-RAJ Document 56 Filed 12/20/18 Page 1 of 3




 1                                                                     The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9
        UNITED STATES OF AMERICA,                                 NO. CR18-92RAJ
10
                               Plaintiff,
11
12                        v.
                                                                  AGREED MOTION FOR ENTRY OF
13                                                                AN ORDER SETTING CASE
                                                                  SCHEDULE
        BERNARD ROSS HANSEN and
14
        DIANE RENEE ERDMANN,
15
                               Defendants.
16                                                                NOTE ON MOTION CALENDAR:
17                                                                December 28, 2018
18
19          The United States of America, by and through Annette L. Hayes, United States
20 Attorney for the Western District of Washington, and Brian Werner, Assistant
21 United States Attorney for said District, and the defendants, BERNARD ROSS
22 HANSEN, by and through his attorneys Jennifer Wellman and Dennis Carroll, and
23 DIANE RENEE ERDMANN, by and through her attorney, Michael Martin, hereby move
24 for entry of an Order setting certain deadlines and hearing dates in this case.
25 //
26 //
27
28
     United States v. Bernard Ross Hansen, et al.                                 UNITED STATES ATTORNEY
                                                                                   700 STEWART ST, SUITE 5220
     CR18-92RAJ, Agreed Motion for Entry of an Order Setting Case Schedule - 1
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
                Case 2:18-cr-00092-RAJ Document 56 Filed 12/20/18 Page 2 of 3




 1           The proposed Scheduling Order is attached. The proposed Order suggests general
 2 time frames for status conferences. For example, the parties request a status conference
 3 in “late February 2019.” The parties respectfully request that the Court enter convenient
 4 dates and times for these hearings before entering the Order.
 5           Dated this 20th day of December 2018.
 6                                                             Respectfully submitted,
 7
                                                               ANNETTE L. HAYES
 8                                                             United States Attorney
 9
                                                               s/ Brian Werner
10                                                             BRIAN WERNER
                                                               Assistant United States Attorney
11
                                                               700 Stewart Street, Suite 5220
12                                                             Seattle, Washington 98101
                                                               Telephone: (206) 553-7970
13
                                                               E-mail: brian.werner@usdoj.gov
14
15
     Per email authorization:
16
   s/ Jennifer Wellman
17
   JENNIFER WELLMAN
18 Attorney for Bernard Ross Hansen
19
   s/ Dennis Carroll
20 DENNIS CARROLL
   Attorney for Bernard Ross Hansen
21
22 s/ Michael Martin
23 MICHAEL MARTIN
   Attorney for Diane Renee Erdmann
24
25
26
27
28
      United States v. Bernard Ross Hansen, et al.                                UNITED STATES ATTORNEY
                                                                                   700 STEWART ST, SUITE 5220
      CR18-92RAJ, Agreed Motion for Entry of an Order Setting Case Schedule - 2
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
                Case 2:18-cr-00092-RAJ Document 56 Filed 12/20/18 Page 3 of 3




1
2
                                       CERTIFICATE OF SERVICE
3
4
             I hereby certify that on December 20, 2018, I have electronically filed the
5
     foregoing with the Clerk of the Court using the CM/ECF system which will send
6
     notification of such filing to the attorneys of record for the defendants.
7
8
                                                               s/ Dru Mercer
9                                                              DRU MERCER
                                                               Paralegal Specialist
10
                                                               700 Stewart Street, Suite 5220
11                                                             Seattle, Washington 98101
                                                               Telephone: (206) 553-7970
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      United States v. Bernard Ross Hansen, et al.                                UNITED STATES ATTORNEY
                                                                                   700 STEWART ST, SUITE 5220
      CR18-92RAJ, Agreed Motion for Entry of an Order Setting Case Schedule - 3
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
